UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6074



CHARLIE LEE DAVIS,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden, Low Security
Correctional Institution, Butner,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-767-BO)


Submitted:   July 14, 2005                 Decided:   July 22, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charlie Lee Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charlie Lee Davis appeals the district court’s order

dismissing his petition filed under 28 U.S.C. § 2241 (2000).     We

have reviewed the record and the district court’s order and find no

reversible error. Accordingly, although we grant Davis’ motion for

leave to proceed in forma pauperis, we affirm for the reasons

stated by the district court.   See Davis v. Stansberry, No. CA-04-

767-BO (E.D.N.C. filed Nov. 10, 2004 & entered Nov. 23, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                - 2 -